Title: From James Madison to James Monroe, 29 October 1793
From: Madison, James
To: Monroe, James


Dear SirOcr. 29. 1793
Inclosed are two Newspapers one of which contains the Resolutions proposed at Fredg. and a letter from Bourdeaux which is not uninteresting. You will find also two pieces one from Alexanda. & another answering it which as connected with the present crisis may be worth reading. At Culpeper Court, the proposed meeting took effect, Genl. Stephens in the Chair. The result as stated to me, is not censurable if at all on the score surmised. It has not the smallest tincture either of Anglomany or Aristocracy. I am informed that one of the Resolutions which speaks of the attempts to alienate America from France, in the past as well as future tense, was carried in the Come. after considerable debate, and confirmed by the people on a motion to amend. The Resolutions in Fauquier are said to be a servile eccho of those in Richmond. When you come on pray bring with you such of Davis’s papers as may have been recd. since I left you. I send the little balance of Tea due to Mrs. Monroe which I intended but failed to procure before my late trip. As you are becoming a worshipper of Ceres I add an Ear of Corn which is forwarder by three weeks than the ordinary sort; and if given to your overseer may supply a seasonable dish on your return next summer. Mr. Jefferson is so delighted with it that he not only requested me to forward some of it to Mr. Randolph but took an Ear with him to be brought back on his return, that there might be no possible disappointment. Should you have an oppy. after you know the day of your setting out, be so good as to drop me notice of it. My Compliments to Mrs. Monroe. Yrs. Always & Affey.
Js. Madison Jr
